In an action to foreclose a mortgage, the defendant Moshe Shimon appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Kelly, J.), entered April 26, 2010, as granted those branches of the plaintiff’s motion which were for summary judgment on the complaint insofar as asserted against him and to appoint a referee to compute the amount due to the plaintiff.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant’s contention that the branch of the plaintiff’s motion which was for summary judgment on the complaint insofar as asserted against him should have been denied as premature (see CPLR 3212 [f]) is raised for the first time on appeal and, therefore, is not properly before us (see Aglow Studios, Inc. v Karlsson, 83 AD3d 747 [2d Dept 2011]; Burgos v Rateb, 64 AD3d 530, 531 [2009]).
The appellant’s remaining contention is without merit. Prudenti, EJ., Angiolillo, Dickerson and Roman, JJ., concur.